53 N.J. 7 (1968)
247 A.2d 667
SALVATORE PIRO, PLAINTIFF-RESPONDENT,
v.
PUBLIC SERVICE ELECTRIC AND GAS COMPANY, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 6, 1968.
Decided November 25, 1968.
Mr. Geoffrey Gaulkin argued the cause for appellant (Messrs. Beggans and Keale, attorneys).
Mr. Arthur N. D'Italia argued the cause for respondent (Messrs. Warren, Chasan, Leyner & Holland, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the per curiam opinion in the Appellate Division, 103 N.J. Super. 456.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.